DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This application is a CON of PCT/JP2018/022162, filed on 06/11/2018, which is entitled to and claims the benefit of priority of JP Patent App. Nos. 2017-115709, filed 06/13/2017, and 2017-198974, filed 10/13/2017, respectively. The preliminary amendment filed on 12/12/2019 is entered and acknowledged by the Examiner.
3.	Claims 1-15 are pending. Claims 1-15 are under examination on the merits. 
  
Information Disclosure Statement
4.	The information disclosure statements submitted on 12/12/2019, and 02/04/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the examiner has considered the information disclosure statements.
Drawings
5.	The drawings are received on 12/12/2019. These drawings are acceptable.

Priority

6.	Receipt is acknowledged of papers submitted on 01/28/2020 under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Examiner’s Amendment
7.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.
Authorization for this examiner’s amendment is given in a telephone interview with   Daniel Hsieh on 04/07/2022 to amend claim 1.
The application has been amended as follows:
7.1	 Claim 1 (Page 1/2, marked as Page 138, claims dated 12/12/2019) has been replaced by –
1.	A squarylium dye [A] which is represented by the following General Formula (1) and has diffraction peaks at least at a Bragg angle 2θ±0.2[Symbol font/0xB0] of 8.6[Symbol font/0xB0], 12.4[Symbol font/0xB0], 17.5[Symbol font/0xB0], 20.2[Symbol font/0xB0], 22.2[Symbol font/0xB0] and 25.4[Symbol font/0xB0] in an X-ray diffraction pattern according to CuKα rays:
General Formula (1)

    PNG
    media_image1.png
    623
    948
    media_image1.png
    Greyscale

in General Formula (1),
	R1 to R5 each independently represent a hydrogen atom, a sulfo group or a halogen atom,
	X1 to X8 each independently represent a hydrogen atom, an alkyl group which may have a substituent, an alkenyl group which may have a substituent, an aryl group which may have a substituent, an aralkyl group which may have a substituent, an alkoxy group which may have a substituent, an aryloxy group which may have a substituent, a hydroxyl group, an amino group, -NR6R7, a sulfo group, -SO2NR8R9, -COOR10, -CONR11R12, a nitro group, a cyano group or a halogen atom, and
	R6 to R12 each independently represent a hydrogen atom, an alkyl group which may have a substituent, an aryl group which may have a substituent, an acyl group which may have a substituent or a pyridinyl group which may have a substituent, and R6 and R7, R8 and R9 and R11 and R12 may be bonded to each other to form a ring.–



Allowable Subject Matter
8.	Claims 1-15 are allowed.
9.	The following is an examiner’s statement of reasons for allowance: 
The most pertinent prior art known by the Examiner is cited in in the attached form PTO-892. While prior art teaches a perimidine-substituted squarylium dye, none of the documents cited teach individually or in combination or suggest the recited a perimidine-based squarylium dye skeleton having the fluorene structure compound represented by the formula (1) as set forth, nor would have been obvious to a person skilled in the art. Therefore the instant claims are distinguished over the prior art.   

Prior art of record, taken alone or in combination, do not teach or fairly suggest the claimed squarylium dye [A] which is represented by the following General Formula (1) and has diffraction peaks at least at a Bragg angle 2θ±0.2[Symbol font/0xB0] of 8.6[Symbol font/0xB0], 12.4[Symbol font/0xB0], 17.5[Symbol font/0xB0], 20.2[Symbol font/0xB0], 22.2[Symbol font/0xB0] and 25.4[Symbol font/0xB0] in an X-ray diffraction pattern according to CuKα rays:
General Formula (1)

    PNG
    media_image1.png
    623
    948
    media_image1.png
    Greyscale

in General Formula (1), R1 to R5 each independently represent a hydrogen atom, a sulfo group or a halogen atom, X1 to X8 each independently represent a hydrogen atom, an alkyl group which may have a substituent, an alkenyl group which may have a substituent, an aryl group which may have a substituent, an aralkyl group which may have a substituent, an alkoxy group which may have a substituent, an aryloxy group which may have a substituent, a hydroxyl group, an amino group, -NR6R7, a sulfo group, -SO2NR8R9, -COOR10, -CONR11R12, a nitro group, a cyano group or a halogen atom, and R6 to R12 each independently represent a hydrogen atom, an alkyl group which may have a substituent, an aryl group which may have a substituent, an acyl group which may have a substituent or a pyridinyl group which may have a substituent, and R6 and R7, R8 and R9 and R11 and R12 may be bonded to each other to form a ring.

The embodiment provides a squarylium dye [A] which has high invisibility, that is, low absorption in a visible light region (400 nm to 750 nm), and high near-infrared absorption capability and durability, and is unlikely to aggregate, and a composition containing the same. The squarylium dye [A] has a various composition forms in combination with the resin [B] such as a binder resin, a pressure-sensitive adhesive resin, and a thermoplastic resin, and could be appropriately used for a variety of applications. As described above, the reason for this is inferred to be due to strong color development, firm robustness, and strong crystallinity derived from the structure of the squarylium dye [A] of among perimidine squarylium dyes, and thus the compositions and application forms exhibited very excellent optical properties and high various resistances, and stability as a composition. Accordingly, the presently claimed invention as defined by claims 1-15 is patentable with respect to prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 


Examiner Information
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bijan Ahvazi, Ph.D. whose telephone number is (571) 270-3449.  The examiner can normally be reached on Mon-Fri 9.00 A.M. -7 P.M.. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Bijan Ahvazi/
Primary Examiner, Art Unit 1763
04/07/2022